Citation Nr: 0316969	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Matthew R. Blenner, Law Clerk




INTRODUCTION

The veteran served on active duty service from November 1968 
to July 1970.

This matter comes before the Board of Veteran Appeals (BVA) 
on appeal from a June 1999 rating decision by the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

There is competent medical evidence of record relating the 
veteran's bilateral hearing loss to military service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5100 et seq. (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hearing loss, 
which he contends was incurred in service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   
38 C.F.R. § 3.303(d).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  The provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran reported that he was exposed to multiple loud 
explosions and gunfire as well as head trauma during his 
active service in Vietnam.   The veteran stated that he was 
exposed to gunfire from machine guns and Howitzers.  The 
veteran also recalled that he was hit on the head with a 
rifle while sleeping.  The veteran asserted that his mother 
noticed his hearing loss as early as 1970 when he returned 
from Vietnam and that his hearing loss continued to get worse 
since that time.

The veteran DD214 reveals that his military occupational 
specialty (MOS) was light weapons infantry, that he was 
assigned to an infantry battalion for 11 months in Vietnam, 
and that he received 2 marksmanship badges as well as the 
combat infantry badge (CIB).  Thus, it is clear that the 
veteran served in combat in Vietnam.

The veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving hearing loss 
or head trauma.  The veteran's discharge exam shows that his 
hearing was within normal limits.  Hearing loss was first 
documented in March 1998 VA audiology examination report, 
which diagnosed moderate sensorineural hearing loss in both 
ears.  The veteran was provided with hearing aids.  

In an October 2002 VA audio examination, a VA audiologist 
stated that the noise exposure as well as head trauma during 
active service are plausible causes of the veteran's hearing 
loss.  The VA audiologist opined, after reviewing the 
veteran's record, that it was as likely than not that the 
veteran's bilateral hearing loss was associated with the 
noise exposure the veteran suffered while on active duty

The Board reviewed the probative evidence of record.  It 
appears that the examiner's opinion was based on review of 
the claims file and sound medical judgment.  There is no 
medical evidence of record to refute the professional medical 
opinion of the physician and there are no prevailing reasons 
to doubt the credibility or probative value of the 
physician's statement supporting the claim for the bilateral 
hearing loss.  Accordingly, service connection is warranted 
for bilateral hearing loss.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for hearing loss is granted.


	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

